DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 1/28/2020.
Claim(s) 1-12 is/are pending in this Office Action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1900792, filed on 1/29/2019.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 1/28/2020 is/are being considered by the examiner. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in narrative form, i.e., it is bulleted, and the statement “Figure for abstract: Figure 2” is out of place, i.e., readers should not have to review a . Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim(s) 1-12 is/are objected to because of the following informalities:  
Claims 1 and 11 recite the limitation "the set of passengers" in (lines 3-4 of claim 1 and line 4 of claim 11).  There is insufficient antecedent basis for this limitation in each claim. While the preamble of claims 1 and 11 recite “the vehicle being able to receive a set of passengers”, this does not provide proper antecedence for the “set of passengers” recited in the body of each claim. The examiner suggests amending “the set of passengers inside the vehicle” to “a set of passengers inside the vehicle”, instead.  
Claim 12 recites “a generation method” is lines 2-3, however claim 11 from which claim 12 depends already recites “a generation method”. The examiner suggests amending “a generation method” in claim 12 to “the generation method”, instead. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claim(s) 3-4, 7, and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "each place" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the limitation to be “the place”, instead. 
Claim 4 recites the limitation "the sensors" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the limitation “at least one of the sensors” to be “the at least one sensor”, instead. 
Regarding claim 7, the limitation “the determined position preferably being a place of the vehicle that is occupied by the passenger of interest” is unclear. First, the meaning of the term “preferably” creates ambiguity in the metes and bound of the claim. If this limitation is preferred, is it required by the claim or not? Second, the “determined place” being a “place…that is occupied by the passenger” creates ambiguity. Claim 7 previously states “a position of the passenger” is determined. How could the determined place be anything other than a place occupied by the passenger?	
Regarding claim 10, it is unclear whether the “a vehicle” in line 2 is the “a vehicle” of the preamble, or if they’re entirely different components. For the purposes of the examiner is interpreting the former.
Regarding claim 10, it is unclear whether the “at least one embedded sensor” in line 3 is the “at least one embedded sensor” in claim 1, or if they’re entirely different components. Examiner suggests amending the limitation to recite the at least one embedded sensor is couple to the electronic generating device. 			
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (US 2016/0247377 A1).
Regarding claim 1, Ricci teaches an electronic device (“vehicle control system 204”, Fig. 2) for generating a signal inside a vehicle, the vehicle being able to receive a set of passengers (“environment may correspond to an interior space 108 of a vehicle 104 and/or specific areas 508 and/or zones 512 of the vehicle 104. It should be appreciate that an environment may correspond to a user 216”, para. 0327), the device including: 
- an identification module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to identify a passenger (“user 216”, para. 0321, wherein a singular user is “identified” from among multiple users, para. 0321, see also para. 0376 and 0465) of interest among the set of passengers (“users 216”, para. 0321) inside the vehicle (“vehicle 104”, Fig. 6A-6B), via at least one sensor (“sensors…included and positioned in the interior space 108 of the vehicle 104”, para. 0316, see also para. 0319-0320, “sensors 622A-B”, “motion sensors 624A-B”, Fig. 6B) embedded in the vehicle; 
- a detection module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to detect at least one event (“person’s position”, “become unconscious”, para. 0316)associated with the passenger of interest from at least one piece of information (“data”, para. 0316) acquired from the at least one embedded sensor (“these interior sensors obtain data about the health of the driver and/or passenger(s), data about the safety of the driver and/or passenger(s), and/or data about the comfort of the driver and/or passenger(s)…optical sensors can determine a person's position and whether the person has become unconscious”, para. 0316, see also para. 0317-0318); and 
- a generating module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to generate an information signal (“alerted”, para. 0322) as a function of the detected event (“motion sensors 624A-B may detect motion and/or movement of objects inside the vehicle 104…the motion sensors 624A-B may be used alone or in combination to detect movement. For example, a user 216 may be operating a vehicle 104 (e.g., while driving, etc.) when a passenger in the rear of the vehicle 104 unbuckles a safety belt and proceeds to move about the vehicle 104. In this example, the movement of the passenger could be detected by the motion sensors 624A-B…the user 216 could be alerted of this movement by one or more of the devices 212, 248 in the vehicle 104”, para. 0322).

Regarding claim 2, Ricci further teaches wherein the at least one embedded sensor is chosen from the group consisting of: an image sensor (“optical, or image, sensors 622A-B (e.g., cameras, etc.)”, para. 0320); a presence sensor (“seat sensors 677 (e.g., weight…)”, para. 0320, additionally, the “motion sensors 624A-B” could be considered presence sensors); a sound sensor (“motion sensors 624A-B (e.g.,…sound…sensing, etc.)”, “interior sound receivers 692A-B”, para. 0320); an infrared sensor (“motion sensors 624A-B (e.g., utilizing…IR…)”, para. 0320); a weight sensor (“seat sensors 677 (e.g., weight…)”, para. 0320) and a temperature sensor (“environmental sensors 694 (e.g., temperature...)”, para. 0320).

Regarding claim 3, Ricci further teaches wherein the vehicle comprises at least one place (“seat and/or zone”, para. 0324, see also Fig. 5A-5B) able to receive a passenger among the set of passengers, and wherein at least one respective embedded sensor is associated with each place (“Seat sensors 677 may be included in the vehicle 104. The seat sensors 677 may be associated with each seat and/or zone 512 in the vehicle 104”, para. 0324, see also para. 0313).

Regarding claim 4, Ricci further teaches wherein at least one of the sensors embedded in the vehicle is an image sensor (“optical, or image, sensors 622A-B (e.g., cameras, etc.)”, para. 0320), the (“image sensors 622A-B may combine captured images”, para. 0321) coming from the image sensor associated with a machine learning method (“image sensors 622A-B may be used…to identify objects, users 216, and/or other features, inside the vehicle 104…image sensors 622A-B may be used to determine dimensions between various features of a user's face (e.g., the depth/distance from a user's nose to a user's cheeks, a linear distance between the center of a user's eyes, and more). These dimensions may be used to verify, record, and even modify characteristics that serve to identify a user 216”, para. 0321, see also para. 0372 and para. 0379).

Regarding claim 5, Ricci further teaches wherein the detected event is chosen from the group consisting of: 
- damage to the vehicle committed by the passenger of interest; 
- threatening behavior by the passenger of interest toward another passenger; 
- at least partial falling asleep by the passenger of interest (“person has become unconscious”, para. 0316); 
- discomfort by the passenger of interest (“health of the driver and/or passenger(s), data about the safety of the driver and/or passenger(s), and/or data about the comfort of the driver and/or passenger(s)”, para. 0316, “user 216 is fidgeting, or moving, in a seemingly uncontrollable manner”, para. 0324); 
- panic by the passenger of interest (“health of the driver and/or passenger(s), data about the safety of the driver and/or passenger(s), and/or data about the comfort of the driver and/or passenger(s)”, para. 0316); 
(“health of the driver and/or passenger(s), data about the safety of the driver and/or passenger(s), and/or data about the comfort of the driver and/or passenger(s)”, para. 0316); 
- injury by the passenger of interest (“person has become unconscious”, para. 0316, “injured by a seat belt in a collision”, para. 0317, “a nervous and/or muscular system issue (e.g., seizure, etc.)”, para. 0324); 
- crying by the passenger of interest; and
- reduced mobility of the passenger of interest (“health of the driver and/or passenger(s), data about the safety of the driver and/or passenger(s), and/or data about the comfort of the driver and/or passenger(s)”, para. 0316, “person has become unconscious”, para. 0316, “injured by a seat belt in a collision”, para. 0317).

Regarding claim 6, Ricci further teaches wherein the detection module is configured to receive at least one complementary piece of information (“input”, para. 0374) associated with the passenger of interest, the complementary piece of information being sent by a mobile terminal (“wearable devices 802, 806, 810”, Fig. 8B, “smart phones 212”, Fig. 2, “mobile computing devices 212, 248”, Fig. 2 and Fig. 5c) of one of the passengers, the detection module being configured to detect the event associated with the passenger of interest further from the complementary piece of information (“A sensor module 814 may be configured to receive and/or interpret input provided by one or more sensors in the vehicle 104. In some cases, the sensors may be associated with one or more user devices (e.g., wearable devices 802, 806, 810, smart phones 212, mobile computing devices 212, 248, and the like). Optionally, the sensors may be associated with the vehicle 104, as described in conjunction with FIGS. 6A-7B”, para. 0374, see also para. 0373).

Regarding claim 7, Ricci further teaches wherein the device further comprises a location module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to determine a position (“position”, para. 0317) of the passenger of interest in the vehicle from at least one piece of information acquired from the at least one embedded sensor, the determined position preferably being a place (“zone 512”, Fig. 5A-5B) of the vehicle that is occupied by the passenger of interest (“Optical sensors can determine a person's position”, para. 0317, “one or more of the vehicle sensors detecting the presence of an individual within one of the zones 512”, para. 0302).

Regarding claim 9, Ricci further teaches wherein the vehicle comprises several embedded sensors (“sensors…included and positioned in the interior space 108 of the vehicle 104”, para. 0316, see also para. 0319-0320, “sensors 622A-B”, “motion sensors 624A-B”, Fig. 6B), and the device comprises an acquisition module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to acquire at least two separate pieces of information each sent by a respective embedded sensor, the identification module then being configured to identify the passenger of interest as a function of a combination of at least two of the received pieces of information (“image sensors 622A-B may be used alone or in combination”, para. 0321, “motion sensors 624A-B may be used alone or in combination”, para. 0322).

Regarding claim 10, Ricci further teaches a vehicle (“vehicle 104”, Fig. 1) able to receive a set of passengers (“environment may correspond to an interior space 108 of a vehicle 104 and/or specific areas 508 and/or zones 512 of the vehicle 104. It should be appreciate that an environment may correspond to a user 216”, para. 0327), the vehicle comprising: 
- an electronic device (“vehicle control system 204”, Fig. 2) for generating a signal inside a vehicle; and 
(see rejection to claim 1).

Regarding claim 11, Ricci further teaches a method for generating a signal inside a vehicle. See the rejection to claim 1, wherein the “vehicle control system 204” (Fig. 2) of Ricci is configured to perform the method as claimed (see also “vehicle control system 204 can be any type of computing system operable to conduct the operations as described herein”, para. 0236).

Regarding claim 12, Ricci further teaches a non-transitory computer-readable medium (“memory 308”, Fig. 3 and Fig. 10, “any computer readable medium that is not a signal transmission may be considered non-transitory”, para. 0159) including a computer program comprising software instructions (“instructions”, para. 0254) which, when executed by a computer (“processor 304”, Fig. 3), carry out the generation method according to claim 11 (“The processor 304 generally functions to run programming code or instructions implementing various functions of the vehicle control system 204”, para. 0254).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2016/0247377 A1). in view of Dumov (US 2020/0010051 A1).
Regarding claim 8, Ricci further teaches wherein the device further comprises a counting module (“subsystems, modules, components, etc. 316-352”, para. 0252) configured to count the number of passengers (“number of passengers in the vehicle”, para. 0529) present inside the vehicle (“a vehicle may report vehicle conditions, such as number of passengers in the vehicle”, para. 0529), but does not explicitly teach the counting module being able to activate the identification module when the counting module counts at least two passengers present inside the vehicle.
However, Dumov teaches identifying and authenticating autonomous vehicles and passengers, comprising:
a counting module being able to activate an identification module when the counting module counts at least one passenger present inside a vehicle (“autonomous vehicle 112a”, Fig. 3) (“After the vehicle allows new passengers to enter, the vehicle initiates a process to count the number of passengers within. For example, the vehicle can use indoor camera 304 (FIG. 3) and vehicle computer 302 (FIG. 3) to perform image analysis to count the number of passengers”, para. 0072, “In some implementations, the vehicle will not only count the number of passengers, but also detect the identity of present passengers using the interior input devices such as indoor camera 304 (FIG. 3)”, para. 0076).

Ricci in view of Dumov do not explicitly teach wherein the activation occurs when the counting module counts at least two passengers present inside the vehicle.
Before the effective filing date, it would have been an obvious matter of design choice to a person of ordinary skill in the art to activate the identification module upon counting of two passengers because Applicant has not disclosed that this number provides an advantage, is used for a particular purpose, or solves a stated problem (pg. 12, lines 1-5, pg. 13, lines 1-4). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to preform equally well with activating the identification module upon the counting of one passenger because the identification module would still perform its function.
Therefore, it would have been an obvious matter of design choice to modify Ricci in view of Dumov to obtain the invention as specified in claim(s) 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665